DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 12/11/2020.
           Claims 1-5, 7-18 and 20 are currently pending.
           Claims 1, 11, 14 and 20 have been amended.
           Claims 6 and 19 have been cancelled.
           Claims 1, 14, and 20 are independent claims.

Reasons for Allowance
2.        Claims 1-5, 7-18 and 20 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1 and similarly claim 14, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A meter for measuring a flow of a product, the meter comprising: ….; and at least one supercapacitor electrically coupled with the microcomputer and configured to supply power to the microcomputer wherein the at least one supercapacitor exhibits a capacitance of about 6 Farads per cubic centimeter or more; and a power supply circuit electrically connected with the at least one supercapacitor, the power supply circuit configured to regulate power supplied to the microcomputer by the at least one supercapacitor.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 20, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “A smart power meter comprising:….a supercapacitor module comprising at least two supercapacitors electrically connected in series and a casing formed around the at least two supercapacitors, the supercapacitor module electrically coupled with the microcomputer and configured to supply power to the microcomputer; and a wireless communication unit communicatively coupled with the microcomputer and configured to transmit the power usage rate; and a power supply circuit electrically connected with the at least one supercapacitor, the power supply circuit configured to regulate power supplied to the microcomputer by the at least one supercapacitor.” in combination with all other elements as claimed in claim 20.

        As to claim(s) 2-5 and 7-13, the claims are allowed as they further limit allowed claim 1.
         As to claim(s) 15-18, the claims are allowed as they further limit allowed claim 14.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
Klicpera (U.S Pub. 20190281371) discloses a water meter and leak detection system with a collection node and optional remotely located communication hub. The collection node is attached to a water supply within a public or private building with wireless or wire capability to communicate with one or more remote communication hubs, routers or other wireless equipment that provide internet access. A cell phone or smart phone or other remote display and/or recording apparatus is available for viewing water parameter data by the commercial owner, occupier or home/apartment/condominium resident. The water use and water energy use monitoring water meter and leak detection system collection node that includes a CPU/microprocessor/microcontroller, water flow sensor, wireless low power long-range type wireless communication means and power source, an antenna and optionally includes a power generation module, a pressure sensor for detecting small leak conditions, a temperature sensor, and one or more water quality sensors. The present invention water meter and leak detection system can communication with audio central hub having intelligent listening and speaker, wireless thermostats, and home automation and control technology (see specification for more details).              Black et al. (U.S Pub. 20180238725) discloses processing electronics provide flow data acquisition and telemetry for multiphase flow tomographic ultrasonic transceiver arrays. The processing electronics forms pulse drive signals to cause a tomographic pulse sequence to be emitted. Selected ones of an array of the ultrasonic transceivers emit ultrasonic energy in the tomographic pulse sequence for travel through the multiphase flow. The selected transmitting transceiver is isolated while transmitting it, and the remaining the transceivers are enabled to receive measures of the emitted pulse is after travel through the multiphase flow (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/16/2020